Filed 4/29/22 P. v. Ybarra CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                  IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


 THE PEOPLE,                                                          H048895
                                                                     (Monterey County
             Plaintiff and Respondent,                                Super. Ct. No. 17CR005264)

             v.

 LISA CHANTEL YBARRA,

             Defendant and Appellant.


                                            MEMORANDUM OPINION1

         Defendant Lisa Chantel Ybarra pleaded no contest to manufacturing a controlled
substance. (Health & Saf. Code, § 11379.6, subd. (a).) The trial court sentenced Ybarra
to three years in county jail and suspended execution of two years six months in jail,
during which time she would be under mandatory supervision. The court also imposed
an “acceleration clause” specifying that if Ybarra was released from actual jail custody
before completing the imposed custody period, the period of mandatory supervision
would begin on the date of her actual release.
         After 91 actual days in custody, Ybarra was released from jail, but she failed to
report to the probation department as required under the terms of her mandatory


         1
         We resolve this case by memorandum opinion under California Standards of
Judicial Administration, section 8.1. (See also People v. Garcia (2002) 97 Cal.App.4th
847, 853-855.) The facts of the offense are immaterial to the appeal.
supervision. The probation department filed a notice of violation, and Ybarra admitted
the violation, whereupon the trial court revoked her mandatory supervision. The trial
court then ordered Ybarra to spend the remainder of her three years in county jail minus
credit for time served and conduct credits. Ybarra objected on the grounds that the
acceleration clause only authorized the court to impose custody for the remaining balance
of her two-year six-month mandatory supervision period. The trial court imposed the
sentence over her objection.
        On appeal, Ybarra contends the trial court erred by imposing custody for the
remaining three years of the total sentence instead of the balance of the two years six-
month mandatory supervision period under the acceleration clause. While this appeal
was pending, however, both parties agreed Ybarra completed the sentence and she was
released from custody. Both parties now concede the appeal is moot.
        The concessions are well-taken. “ ‘[W]hen, pending an appeal from the judgment
of a lower court, and without any fault of the [opposing party], an event occurs which
renders it impossible for this court, if it should decide the case in favor of [defendant], to
grant him any effectual relief whatever, the court will not proceed to a formal judgment,
but will dismiss the appeal’ ” as moot. (Paul v. Milk Depots, Inc. (1964) 62 Cal.2d 129,
132, quoting Consolidated Vultee Aircraft Corp. v. United Auto Workers (1946) 27
Cal.2d 859, 863.) Because Ybarra has served the term imposed and is no longer in
custody, we cannot grant any effectual relief. Accordingly, we will dismiss the appeal as
moot.
                                             DISPOSITION
        The appeal is dismissed as moot.




                                               2
                                 _______________________________
                                 Greenwood, P. J.




WE CONCUR:




______________________________________
 Grover, J.




______________________________________
 Lie, J.




People v. Ybarra
No. H048895